2006 Equity Incentive Plan
EX-10.1

MFC DEVELOPMENT CORP.


2006 EQUITY INCENTIVE PLAN


As Adopted July 27, 2006




1.
PURPOSE.


The purpose of this Plan is to provide incentives to attract, retain and
motivate eligible persons whose present and potential contributions are
important to the success of the Company, and its Parent and Subsidiaries (if
any), by offering them an opportunity to participate in the Company’s future
performance through awards of Options and Warrants, the right to purchase Common
Stock and Restricted Stock Awardes.  Capitalized terms not defined in the text
are defined in Section 2.


2.
DEFINITIONS.


As used in this Plan, the following terms will have the following meanings:


“AWARD” means any award under this Plan, including any Option, Warrant, Stock
Purchase Award or Restricted Stock Award.


“AWARD AGREEMENT” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.


“BOARD” means the Board of Directors of the Company.


“CAUSE” means any cause, as defined by applicable law, for the termination of a
Participant’s employment with the Company or a Parent or Subsidiary of the
Company.


“CODE” means the Internal Revenue Code of 1986, as amended.


“COMMITTEE” means the Board of Directors or committee comprised by a member or
members of the Board of Directors.


“COMPANY” means MFC Development Corp, a Delaware corporation, or any successor
corporation.


“DISABILITY” means a disability, whether temporary or permanent, partial or
total, as determined by the Committee.







1



--------------------------------------------------------------------------------

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.


“EXERCISE PRICE” means the price at which a holder of an Option or Warrant may
purchase the Shares issuable upon exercise of the Option or the Warrant.


“FAIR MARKET VALUE” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:




(a)
if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal;


(b)
if such Common Stock is quoted on the NASDAQ National Market or the NASDAQ
SmallCap Market, its closing price on the NASDAQ National Market or the NASDAQ
SmallCap Market, respectively, on the date of determination as reported in The
Wall Street Journal;


(c)
if such Common Stock is publicly traded but is not listed or admitted to trading
on a national securities exchange, the closing price on the date of
determination as reported by Bloomberg, L.P.; or


(d)
if none of the foregoing is applicable, by the Committee in good faith.  


“INSIDER” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.


“OPTION” means an award of an option to purchase Shares pursuant to Section 6.


“PARENT” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.


“PARTICIPANT” means a person who receives an Award under this Plan.


“PERFORMANCE FACTORS” means the Company financial or individual business
objectives or measures selected by the Committee, in its sole and





2



--------------------------------------------------------------------------------

absolute discretion, to determine whether the performance goals applicable to
Awards have been satisfied.
 
“PERFORMANCE PERIOD” means the period of service determined by the Committee,
not to exceed five years, during which years of service or performance is to be
measured for Stock Purchase Awards or Restricted Stock Awardes, if such Awards
are restricted.


“PLAN” means this MFC Development Corp 2006 Equity Incentive Plan, as amended
from time to time.


“PURCHASE PRICE” means the price at which the recipient of a Stock Purchase
Award may purchase the Shares.


“SEC” means the Securities and Exchange Commission.


“SECURITIES ACT” means the Securities Act of 1933, as amended.


“SHARES” means shares of the Company’s Common Stock reserved for issuance under
this Plan, as adjusted pursuant to Sections 3 and 19, and any successor
security.


“STOCK PURCHASE AWARD” means an award of Shares pursuant to Section 7.


“RESTRICTED STOCK AWARD” means an award of Shares, or cash in lieu of Shares,
pursuant to Section 8.


“SUBSIDIARY” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.


“TERMINATION” or “TERMINATED” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, consultant, officer or director to the Company or a Parent or
Subsidiary of the Company.  An employee will not be deemed to have ceased to
provide services in the case of (i) sick leave, (ii) military leave, or (iii)
any other leave of absence approved by the Company, provided that such leave is
for a period of not more than 90 days, unless reemployment upon the expiration
of such leave is guaranteed by contract or statute or unless provided otherwise
pursuant to a formal policy adopted from time to time by the Company and issued
and promulgated to employees in writing.  In the case of any employee on an
approved leave of absence, the Committee may make such provisions respecting
suspension of vesting of the Award while on leave from the





3



--------------------------------------------------------------------------------

employ of the Company or a Subsidiary as it may deem appropriate, except that in
no event may an Option be exercised after the expiration of the term set forth
in the Option agreement.  The Committee will have sole discretion to determine
whether a Participant has ceased to provide services and the effective date on
which the Participant ceased to provide services (the “Termination Date”).
“WARRANT”  means an award of a warrant to purchase Shares.






3.
SHARES SUBJECT TO THE PLAN.


3.1
Number of Shares Available.  Subject to Sections 3.2 and 19, the total aggregate
number of Shares reserved and available for grant and issuance pursuant to this
Plan shall be 5,000,000 Shares and will include Shares that are subject to:  (a)
issuance upon exercise of an Option or Warrant but cease to be subject to such
Option or Warrant for any reason other than exercise of such Option or such
Warrant; (b) an Award granted hereunder but forfeited or repurchased by the
Company at the original issue price; and (c) an Award that otherwise terminates
without Shares being issued.  At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Options and Warrants granted under this Plan and
all other outstanding but unvested Awards granted under this Plan.


3.2
Adjustment of Shares.  In the event that the number of outstanding shares is
changed by a stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company without consideration, then (a) the number of Shares
reserved for issuance under this Plan, (b) the Exercise Prices of and number of
Shares subject to outstanding Options and Warrants, and (c) the number of Shares
subject to other outstanding Awards will be proportionately adjusted, subject to
any required action by the Board or the stockholders of the Company and
compliance with applicable securities laws; provided, however, that fractions of
a Share will not be issued but will either be replaced by a cash payment equal
to the Fair Market Value of such fraction of a Share or will be rounded up to
the nearest whole Share, as determined by the Committee.




4.
ELIGIBILITY.


ISOs (as defined in Section 6 below) may be granted only to employees (including
officers and directors who are also employees) of the Company or of a Parent or
Subsidiary of the Company.  All other Awards may be granted to





4



--------------------------------------------------------------------------------

employees, consultants, officers and directors of the Company or any Parent or
Subsidiary of the Company.  A person may be granted more than one Award under
this Plan.


5.
ADMINISTRATION.


5.1
Committee Authority.  This Plan will be administered by the Committee or by the
Board acting as the Committee.  Subject to the general purposes, terms and
conditions of this Plan, and to the direction of the Board, the Committee will
have full power to implement and carry out this Plan.  Without limitation, the
Committee will have the authority to:


(a)
construe and interpret this Plan, any Award Agreement and any other agreement or
document executed pursuant to this Plan;


(b)
prescribe, amend and rescind rules and regulations relating to this Plan or any
Award;


(c)
select persons to receive Awards;


(d)
determine the form and terms of Awards;


(e)
determine the number of Shares or other consideration subject to Awards;


(f)
determine whether Awards will be granted singly, in combination with, in tandem
with, in replacement of, or as alternatives to, other Awards under this Plan or
any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;


(g)
grant waivers of Plan or Award conditions;


(h)
determine the vesting, exercisability and payment of Awards;


(i)
correct any defect, supply any omission or reconcile any inconsistency in this
Plan, any Award or any Award Agreement;


(j)
determine whether an Award has been earned; and


(k)
make all other determinations necessary or advisable for the administration of
this Plan.


5.2
Committee Discretion.  Any determination made by the Committee with respect to
any Award will be made at the time of grant of the Award or, unless in
contravention of any express term of this Plan or Award, at any later





5



--------------------------------------------------------------------------------

time, and such determination will be final and binding on the Company and on all
persons having an interest in any Award under this Plan.  The Committee may
delegate to one or more officers of the Company the authority to grant an Award
under this Plan to Participants who are not Insiders of the Company.


6.
OPTIONS.
The Committee may grant Options to eligible persons and will determine whether
such Options will be Incentive Stock Options within the meaning of the Code
(“ISO”) or Nonqualified Stock Options (“NQSOs”), the number of Shares subject to
the Option, the Exercise Price of the Option, the period during which the Option
may be exercised, and all other terms and conditions of the Option, subject to
the following:


6.1
Form of Option Grant.  Each Option granted under this Plan will be evidenced by
an Award Agreement which will expressly identify the Option as an ISO or an NQSO
(hereinafter referred to as the “Stock Option Agreement”), and will be in such
form and contain such provisions (which need not be the same for each
Participant) as the Committee may from time to time approve, and which will
comply with and be subject to the terms and conditions of this Plan.


6.2
Date of Grant.  The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, unless otherwise
specified by the Committee.  The Stock Option Agreement and a copy of this Plan
will be delivered to the Participant within a reasonable time after the granting
of the Option.


6.3
Exercise Period.  Options may be exercisable within the times or upon the events
determined by the Committee as set forth in the Stock Option Agreement governing
such Option; provided, however, that no Option will be exercisable after the
expiration of ten (10) years from the date the Option is granted; and provided
further that no ISO granted to a person who directly or by attribution owns more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of any Parent or Subsidiary of the Company (“Ten Percent
Stockholder”) will be exercisable after the expiration of five (5) years from
the date the ISO is granted.  The Committee also may provide for Options to
become exercisable at one time or from time to time, periodically or otherwise,
in such number of Shares or percentage of Shares as the Committee determines,
provided, however, that in all events a Participant will be entitled to exercise
an Option at the rate of at least 20% per year over five years from the date of
grant, subject to reasonable conditions such as continued employment; and
further provided that an Option granted to a Participant who is an officer or
director may become fully exercisable, subject to reasonable conditions such as
continued employment, at any time or during any period established by the
Company.







6



--------------------------------------------------------------------------------

6.4
Exercise Price.  The Exercise Price of an Option will be determined by the
Committee when the Option is granted and may not be less than 85% of the Fair
Market Value of the Shares on the date of grant; provided that:  (a) the
Exercise Price of an ISO will be not less than 100% of the Fair Market Value of
the Shares on the date of grant; and (b) the Exercise Price of any Option
granted to a Ten Percent Stockholder will not be less than 110% of the Fair
Market Value of the Shares on the date of grant.  Payment for the Shares
purchased may be made in accordance with Section 9 of this Plan.


6.5
Method of Exercise.  Options may be exercised only by delivery to the Company of
a written stock option exercise agreement  (the “Exercise Agreement”) in a form
approved by the Committee, (which need not be the same for each Participant),
stating the number of Shares being purchased, the restrictions imposed on the
Shares purchased under such Exercise Agreement, if any, and such representations
and agreements regarding the Participant’s investment intent and access to
information and other matters, if any, as may be required or desirable by the
Company to comply with applicable securities laws, together with payment in full
of the Exercise Price for the number of Shares being purchased.


6.6
Termination.  Notwithstanding the exercise periods set forth in the Stock Option
Agreement, exercise of an Option will always be subject to the following:


(a)
If the Participant’s service is Terminated for any reason except death or
Disability, then the Participant may exercise such Participant’s Options only to
the extent that such Options would have been exercisable upon the Termination
Date and no later than three (3) months after the Termination Date (or such
longer time period not exceeding five (5) years as may be determined by the
Committee, with any exercise beyond three (3) months after the Termination Date
deemed to be an NQSO).


(b)
If the Participant’s service is Terminated because of the Participant’s death or
Disability (or the Participant dies within three (3) months after a Termination
other than for Cause or because of Participant’s Disability), then the
Participant’s Options may be exercised only to the extent that such Options
would have been exercisable by the Participant on the Termination Date and must
be exercised by the Participant (or the Participant’s legal representative) no
later than twelve (12) months after the Termination Date (or such longer time
period not exceeding five (5) years as may be determined by the Committee, with
any such exercise beyond (i) three (3) months after the Termination Date when
the Termination is for any reason other than the Participant’s death or
Disability, or (ii) twelve (12) months after the Termination Date when the
Termination is for Participant’s death or Disability, deemed to be an NQSO).







7



--------------------------------------------------------------------------------

(c)
Notwithstanding the provisions in paragraph 6.6(a) above, if the Participant’s
service is Terminated for Cause, neither the Participant, the Participant’s
estate nor such other person who may then hold the Option shall be entitled to
exercise any Option with respect to any Shares whatsoever, after Termination,
whether or not after Termination the Participant may receive payment from the
Company or a Subsidiary for vacation pay, for services rendered prior to
Termination, for services rendered for the day on which Termination occurs, for
salary in lieu of notice, or for any other benefits.  For the purpose of this
paragraph, Termination shall be deemed to occur on the date when the Company
dispatches notice or advice to the Participant that his service is Terminated.


6.7
Limitations on Exercise.  The Committee may specify a reasonable minimum number
of Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent the Participant from exercising the Option for
the full number of Shares for which it is then exercisable.


6.8
Limitations on ISO.  The aggregate Fair Market Value (determined as of the date
of grant) of Shares with respect to which ISO are exercisable for the first time
by a Participant during any calendar year (under this Plan or under any other
incentive stock option plan of the Company, Parent or Subsidiary of the Company)
will not exceed $100,000.  If the Fair Market Value of Shares on the date of
grant with respect to which ISO are exercisable for the first time by a
Participant during any calendar year exceeds $100,000, then the Options for the
first $100,000 worth of Shares to become exercisable in such calendar year will
be ISO and the Options for the amount in excess of $100,000 that become
exercisable in that calendar year will be NQSOs.  In the event that the Code or
the regulations promulgated thereunder are amended after the Effective Date of
this Plan to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISO, such different limit will be automatically
incorporated herein and will apply to any Options granted after the effective
date of such amendment.


6.9
Modification, Extension or Renewal.  The Committee may modify, extend or renew
outstanding Options and authorize the grant of new Options in substitution
therefore, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted.  Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
 The Committee may reduce the Exercise Price of outstanding Options without the
consent of Participants affected by a written notice to them; provided, however,
that the Exercise Price may not be reduced below the minimum Exercise Price that
would be permitted under Section 6.4 of this Plan for Options granted on the
date the action is taken to reduce the Exercise Price.





8



--------------------------------------------------------------------------------



6.10
No Disqualification.  Notwithstanding any other provision in this Plan, no term
of this Plan relating to ISO will be interpreted, amended or altered, nor will
any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.






7.
STOCK PURCHASE AWARD.


A Stock Purchase Award is an offer by the Company to sell to an eligible person
Shares that may or may not be subject to restrictions.  The Committee will
determine to whom an offer will be made, the number of Shares the person may
purchase, the price to be paid (the “Purchase Price”), the restrictions to which
the Shares will be subject, if any, and all other terms and conditions of the
Stock Purchase Award, subject to the following:


7.1
Form of Stock Purchase Award.  All purchases under a Stock Purchase Award made
pursuant to this Plan will be evidenced by an Award Agreement (the “Stock
Purchase Agreement”) that will be in such form (which need not be the same for
each Participant) as the Committee will from time to time approve, and will
comply with and be subject to the terms and conditions of this Plan.  The offer
of a Stock Purchase Award will be accepted by the Participant’s execution and
delivery of the Stock Purchase Agreement and payment for the Shares to the
Company in accordance with the Stock Purchase Agreement.


7.2
Purchase Price.  The Purchase Price of Shares sold pursuant to a Stock Purchase
Award will be determined by the Committee on the date the Stock Purchase Award
is granted and may not be less than 85% of the Fair Market Value of the Shares
on the grant date, except in the case of a sale to a Ten Percent Stockholder, in
which case the Purchase Price will be 100% of the Fair Market Value.  Payment of
the Purchase Price must be made in accordance with Section 9 of this Plan.


7.3
Terms of Stock Purchase Awards.  Stock Purchase Awards may be subject to such
restrictions as the Committee may impose.  These restrictions may be based upon
completion of a specified number of years of service with the Company or upon
completion of the performance goals as set out in advance in the Participant’s
individual Stock Purchase Agreement.  Stock Purchase Awards may vary from
Participant to Participant and between groups of Participants.  Prior to the
grant of a Stock Purchase Award subject to restrictions, the Committee shall:
 (a) determine the nature, length and starting date of any Performance Period
for the Stock Purchase Award; (b) select from among the





9



--------------------------------------------------------------------------------

Performance Factors to be used to measure performance goals, if any; and (c)
determine the number of Shares that may be awarded to the Participant.  Prior to
the transfer of any Stock Purchase Award, the Committee shall determine the
extent to which such Stock Purchase Award has been earned.  Performance Periods
may overlap and Participants may participate simultaneously with respect to
Stock Purchase Awards that are subject to different Performance Periods and have
different performance goals and other criteria.


7.4
Termination During Performance Period.  If a Participant is Terminated during a
Performance Period for any reason, then such Participant will be entitled to
payment (whether in Shares, cash or otherwise) with respect to the Stock
Purchase Award only to the extent earned as of the date of Termination in
accordance with the Stock Purchase Agreement, unless the Committee determines
otherwise.




8.
RESTRICTED STOCK AWARDS.


8.1
Awards of Restricted Stock.  A Restricted Stock Award is an award of Shares for
services rendered to the Company or any Parent or Subsidiary of the Company.  A
Restricted Stock Award will be awarded pursuant to an Award Agreement (the
“Restricted Stock Award Agreement”) that will be in such form (which need not be
the same for each Participant) as the Committee will from time to time approve,
and will comply with and be subject to the terms and conditions of this Plan.  A
Restricted Stock Award may be awarded upon satisfaction of such performance
goals as are set out in advance in the Participant’s individual Award Agreement
(the “Performance Stock Award Agreement”) that will be in such form (which need
not be the same for each Participant) as the Committee will from time to time
approve, and will comply with and be subject to the terms and conditions of this
Plan.  Restricted Stock Awards may vary from Participant to Participant and
between groups of Participants, and may be based upon the achievement of the
Company, Parent or Subsidiary and/or individual performance factors or upon such
other criteria as the Committee may determine.


8.2
Terms of Restricted Stock Awards.  The Committee will determine the number of
Shares to be awarded to the Participant.  If the Restricted Stock Award is being
earned upon the satisfaction of performance goals pursuant to a Performance
Stock Award Agreement, then the Committee will: (a) determine the nature, length
and starting date of any Performance Period for each Restricted Stock Award; (b)
select from among the Performance Factors to be used to measure the performance,
if any; and (c) determine the number of Shares that may be awarded to the
Participant.  Prior to the payment of any Restricted Stock Award, the Committee
shall determine the extent to which such Restricted Stock Awards have been
earned.  Performance Periods may overlap and Participants may participate
simultaneously with respect to Restricted Stock Awards that are





10



--------------------------------------------------------------------------------

subject to different Performance Periods and different performance goals and
other criteria.  The number of Shares may be fixed or may vary in accordance
with such performance goals and criteria as may be determined by the Committee.
 The Committee may adjust the performance goals applicable to Restricted Stock
Awards to take into account changes in law and accounting or tax rules and to
make such adjustments as the Committee deems necessary or appropriate to reflect
the impact of extraordinary or unusual items, events or circumstances to avoid
windfalls or hardships.


8.3
Form of Payment.  The earned portion of a Restricted Stock Award may be paid to
the Participant by the Company either currently or on a deferred basis, with
such interest or dividend equivalent, if any, as the Committee may determine.
 Payment of an interest or dividend equivalent (if any) may be made in the form
of cash or whole Shares or a combination thereof, either in a lump sum payment
or in installments, all as the Committee will determine.


9.
PAYMENT FOR SHARE PURCHASES.


Payment for Shares purchased pursuant to this Plan may be made in cash (by
check) or, where expressly approved for the Participant by the Committee and
where permitted by law:


(a)
by cancellation of indebtedness of the Company to the Participant;


(b)
by surrender of shares that either: (1) have been owned by the Participant for
more than one year and have been paid for within the meaning of SEC Rule 144; or
(2) were obtained by the Participant in the public market;


(c)
by waiver of compensation due or accrued to the Participant for services
rendered;


(d)
with respect only to purchases upon exercise of an Option, and provided that a
public market for the Company’s stock exists:


If the Fair Market Value of one share of the Shares is greater than the exercise
price (at the date of calculation as set forth below), in lieu of exercising the
Option for cash, the Participant may elect to receive shares equal to the value
(as determined below) of the Option (or the portion thereof being exercised) by
surrender of the Option at the principal office of the Company with the properly
endorsed Exercise Agreement in which event the Company shall issue to the
Participant a number of Shares computed using the following formula:





11



--------------------------------------------------------------------------------



X=Y (A-B)
            A   


Where  X =
the number of Shares to be issued to the Participant


Y=
the number of Shares purchasable under the Option or, if only a portion of the
Option is being exercised, the portion of the Option being exercised (at the
date of such calculation)


A=
the Fair Market Value of one Share (at the date of such calculation)
 
B=
Exercise Price or


(f)
by any combination of the foregoing.


10.
WITHHOLDING TAXES.


10.1
Withholding Generally.  Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements prior to the delivery of any certificate or
certificates for such Shares.  Whenever, under this Plan, payments in
satisfaction of Awards are to be made in cash, such payment will be net of an
amount sufficient to satisfy federal, state, and local withholding tax
requirements.


10.2
Stock Withholding.  When, under applicable tax laws, a participant incurs tax
liability in connection with the exercise or vesting of any Award that is
subject to tax withholding and the Participant is obligated to pay the Company
the amount required to be withheld, the Committee may allow the Participant to
satisfy the minimum withholding tax obligation by electing to have the Company
withhold from the Shares to be issued that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld, determined on the
date that the amount of tax to be withheld is to be determined.  All elections
by a Participant to have Shares withheld for this purpose will be made in
accordance with the requirements established by the Committee and will be in
writing in a form acceptable to the Committee.


11.
PRIVILEGES OF STOCK OWNERSHIP.







12



--------------------------------------------------------------------------------

11.1
Voting and Dividends.  No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant.  After Shares are issued to the Participant, the Participant will
be a stockholder and will have all the rights of a stockholder with respect to
such Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are issued pursuant to a Stock Purchase Award with restrictions, then any
new, additional or different securities the Participant may become entitled to
receive with respect to such Shares by virtue of a stock dividend, stock split
or any other change in the corporate or capital structure of the Company will be
subject to the same restrictions as the Stock Purchase Award; provided, further,
that the Participant will have no right to retain such stock dividends or stock
distributions with respect to Shares that are repurchased at the Participant’s
Purchase Price or Exercise Price pursuant to Section 13.


11.2
Financial Statements.  The Company will provide financial statements to each
Participant prior to such Participant’s purchase of Shares under this Plan, and
to each Participant annually during the period such Participant has Awards
outstanding; provided, however, the Company will not be required to provide such
financial statements to Participants whose services in connection with the
Company assure them access to equivalent information.


12.
NON-TRANSFERABILITY.


Awards of Shares granted under this Plan, and any interest therein, will not be
transferable or assignable by the Participant, and may not be made subject to
execution, attachment or similar process, other than by will or by the laws of
descent and distribution.  Awards of Options granted under this Plan, and any
interest therein, will not be transferable or assignable by the Participant, and
may not be made subject to execution, attachment or similar process, other than
by will or by the laws of descent and distribution, by instrument to an inter
vivos or testamentary trust in which the options are to be passed to
beneficiaries upon the death of the trustor, or by gift to “immediate family” as
that term is defined in 17 C.F.R. 240.16a-1(e).  During the lifetime of the
Participant an Award will be exercisable only by the Participant.  During the
lifetime of the Participant, any elections with respect to an Award may be made
only by the Participant unless otherwise determined by the Committee and set
forth in the Award Agreement with respect to Awards that are not ISOs.




13.
REPURCHASE RIGHTS.







13



--------------------------------------------------------------------------------

At the discretion of the Committee, the Company may reserve to itself and/or its
assignee(s) in the Award Agreement a right to repurchase a portion of or all of
the unvested Shares held by a Participant following such Participant’s
Termination Date.  Such repurchase by the Company shall be for cash and/or
cancellation of purchase money indebtedness and the price per share shall be the
Participant’s Exercise Price or Purchase Price, as applicable.


14.
CERTIFICATES.


All certificates for Shares or other securities delivered under this Plan will
be subject to such stop transfer orders, legends and other restrictions as the
Committee may deem necessary or advisable, including restrictions under any
applicable federal, state or foreign securities law, or any rules, regulations
and other requirements of the SEC or any stock exchange or automated quotation
system upon which the Shares may be listed or quoted.


15.
ESCROW; PLEDGE OF SHARES.


To enforce any restrictions on a Participant’s Shares, the Committee may require
the Participant to deposit all certificates representing Shares, together with
stock powers or other instruments of transfer approved by the Committee
appropriately endorsed in blank, with the Company or an agent designated by the
Company to hold in escrow until such restrictions have lapsed or terminated, and
the Committee may cause a legend or legends referencing such restrictions to be
placed on the certificates.


16.
EXCHANGE AND BUYOUT OF AWARDS.


The Committee may, at any time or from time to time, authorize the Company, with
the consent of the respective Participants, to issue new Awards in exchange for
the surrender and cancellation of any or all outstanding Awards.  The Committee
may at any time buy from a Participant an Award previously granted with payment
in cash, Shares or other consideration, based on such terms and conditions as
the Committee and the Participant may agree.


17.
SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.
An Award will not be effective unless such Award is in compliance with all
applicable federal and state securities laws, rules and regulations of any
governmental body, and the requirements of any stock exchange or automated
quotation system upon which the Shares may then be listed or quoted, as they are
in effect on the date of grant of the Award and also on the date of exercise or
other issuance. Notwithstanding any other provision in this Plan, the Company
will have no obligation to issue or deliver certificates for Shares under this
Plan prior to: (a) obtaining any approvals from governmental agencies that the
Company determines are necessary or advisable; and/or (b) completion of any





14



--------------------------------------------------------------------------------

registration or other qualification of such Shares under any state or federal
law or ruling of any governmental body that the Company determines to be
necessary or advisable.  The Company will be under no obligation to register the
Shares with the SEC or to effect compliance with the registration, qualification
or listing requirements of any state securities laws, stock exchange or
automated quotation system, and the Company will have no liability for any
inability or failure to do so.


18.
NO OBLIGATION TO EMPLOY.
Nothing in this Plan or any Award granted under this Plan will confer or be
deemed to confer on any Participant any right to continue in the employ of, or
to continue any other relationship with, the Company or any Parent or Subsidiary
of the Company or limit in any way the right of the Company or any Parent or
Subsidiary of the Company to terminate Participant’s employment or other
relationship at any time, with or without cause.


19.
CORPORATE TRANSACTIONS.


19.1
Effect on Awards.  In the event of (a) a dissolution or liquidation of the
Company, (b) a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company or their relative stock holdings and the Awards granted under this
Plan are assumed, converted or replaced by the successor corporation, which
assumption will be binding on all Participants), (c) a merger in which the
Company is the surviving corporation but after which the stockholders of the
Company immediately prior to such merger (other than any stockholder that
merges, or which owns or controls another corporation that merges, with the
Company in such merger) cease to own their shares or other equity interest in
the Company, (d) the sale of substantially all of the assets of the Company, or
(e) the acquisition, sale, or transfer of more than 50% of the outstanding
shares of the Company by tender offer or similar transaction (each of the
foregoing a “Corporate Transaction”), any or all Awards granted pursuant to this
Plan will accelerate, and will become vested and exercisable in full prior to
the consummation of such event or at such other time and on such other
conditions, if any, as the Committee determines.  If such Options are not
exercised prior to the consummation of a Corporate Transaction, they shall
terminate at such time as determined by the Committee.


19.2
Other Treatment of Awards.  Subject to any greater rights granted to
Participants under the foregoing provisions of this Section 19, in the event of
the occurrence of a Corporate Transaction, any outstanding Awards will be
treated as provided in the applicable agreement or plan of merger,
consolidation,





15



--------------------------------------------------------------------------------

dissolution, liquidation, or sale of assets.


19.3
Assumption of Awards by the Company.  The Company, from time to time, also may
substitute or assume outstanding awards granted by another company, whether in
connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan.  Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant.  In the event the Company assumes an award granted by another company,
the terms and conditions of such award will remain unchanged (except that the
exercise price and the number and nature of Shares issuable upon exercise of any
such option will be adjusted appropriately pursuant to Section 424(a) of the
Code).  In the event the Company elects to grant a new Option rather than
assuming an existing option, such new Option may be granted with a similarly
adjusted Exercise Price.


20.
ADOPTION AND STOCKHOLDER APPROVAL.


This Plan will become effective on the date on which it is adopted by the Board
(the “Effective Date”).  Upon the Effective Date, the Committee may grant Awards
pursuant to this Plan.  The Company intends to seek stockholder approval of the
Plan within twelve (12) months after the date this Plan is adopted by the Board;
provided, however, if the Company fails to obtain stockholder approval of the
Plan during such 12-month period, pursuant to Section 422 of the Code, any
Option granted as an ISO at any time under the Plan will not qualify as an ISO
within the meaning of the Code and will be deemed to be an NQSO.


21.
TERM OF PLAN/GOVERNING LAW.


Unless earlier terminated as provided herein, this Plan will terminate ten (10)
years from the date this Plan is adopted by the Board or, if earlier, the date
of stockholder approval.  This Plan and all agreements thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.


22.
AMENDMENT OR TERMINATION OF PLAN.


The Board may at any time terminate or amend this Plan in any respect, including
without limitation amendment of any form of Award Agreement or instrument to be
executed pursuant to this Plan; provided, however, that the Board will not,
without the approval of the stockholders of the Company, amend this Plan in any
manner that requires such stockholder approval.







16



--------------------------------------------------------------------------------

23.
NONEXCLUSIVITY OF THE PLAN.
Neither the adoption of this Plan by the Board, the submission of this Plan to
the stockholders of the Company for approval, nor any provision of this Plan
will be construed as creating any limitations on the power of the Board to adopt
such additional compensation arrangements as it may deem desirable, including,
without limitation, the granting of stock options and bonuses otherwise than
under this Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.


24.
ACTION BY COMMITTEE.


Any action permitted or required to be taken by the Committee or any decision or
determination permitted or required to be made by the Committee pursuant to this
Plan shall be taken or made in the Committee’s sole and absolute discretion.











17

